Exhibit 10.1

PEOPLE’S UTAH BANCORP
2020 Equity INCENTIVE PLAN

Section 1.Purpose

The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non‑employee Directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through various share-based arrangements and provide them with
opportunities for share ownership in the Company, thereby aligning the interests
of such persons with the Company’s shareholders.

Section 2.Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)“Affiliate” shall mean any entity that, directly or indirectly through one or
more intermediaries, is controlled by the Company.

(b)“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Dividend Equivalent or Other Share‑Based Award granted
under the Plan.

(c)“Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan (including a
document in an electronic medium) executed in accordance with the requirements
of Section 9(b).

(d)“Board” shall mean the Board of Directors of the Company.

(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

(f)“Committee” shall mean the Compensation and Management Development Committee
of the Board or such other committee designated by the Board to administer the
Plan.  The Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b‑3.

(g)“Company” shall mean People’s Utah Bancorp, a Utah corporation, and any
successor corporation.

(h)“Director” shall mean a member of the Board.

(i)“Dividend Equivalent” shall mean any right granted under Section 6(d) of the
Plan.

(j)“Eligible Person” shall mean any employee, officer, non‑employee Director,
consultant, independent contractor or advisor providing services to the Company
or any Affiliate, or any person to whom an offer of employment or engagement
with the Company or any Affiliate is extended.  An Eligible Person must be a
natural person.

(k)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(l)“Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.  Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of Shares on a
given date for

1

 

--------------------------------------------------------------------------------

Exhibit 10.1

purposes of the Plan shall be the closing sale price of the Shares as reported
on the NASDAQ Capital Market on such date or, if such market is not open for
trading on such date, on the most recent preceding date when such market is open
for trading.

(m)“Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.

(n)“Non‑Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.

(o)“Option” shall mean an Incentive Stock Option or a Non‑Qualified Stock Option
to purchase shares of the Company.

(p)“Other Share‑Based Award” shall mean any right granted under Section 6(e) of
the Plan.

(q)“Participant” shall mean an Eligible Person designated to be granted an Award
under the Plan.

(r)“Plan” shall mean the People’s Utah Bancorp 2020 Equity Incentive Plan, as
amended from time to time.

(s)“Prior Plans” shall mean the People’s Utah Bancorp 2014 Incentive Plan and
the People’s Utah Bancorp Amended and Restated 2008 Stock Incentive Plan (and
any predecessor plans to such plans), as amended from time to time.

(t)“Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.

(u)“Restricted Stock Unit” shall mean any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

(v)“Rule 16b‑3” shall mean Rule 16b‑3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or any
successor rule or regulation.

(w)“Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.

(x)“Securities Act” shall mean the Securities Act of 1933, as amended.

(y)“Share” or Shares” shall mean common shares, $0.01 par value per share, of
the Company or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.

(z)“Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.

(aa)“Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.

2

 

--------------------------------------------------------------------------------

Exhibit 10.1

Section 3.Administration

(a)Power and Authority of the Committee.  

The Plan shall be administered by the Committee.  Subject to the express
provisions of the Plan and to applicable law, the Committee shall have full
power and authority to:  (i) designate Participants; (ii) determine the type or
types of Awards to be granted to each Participant under the Plan;
(iii) determine the number of Shares to be covered by (or the method by which
payments or other rights are to be calculated in connection with) each Award;
(iv) determine the terms and conditions of any Award or Award Agreement,
including any terms relating to the forfeiture of any Award and the forfeiture,
recapture or disgorgement of any cash, Shares or other amounts payable with
respect to any Award; (v) amend the terms and conditions of any Award or Award
Agreement, subject to the limitations under Sections 6 and 7; (vi) accelerate
the exercisability of any Award or the lapse of any restrictions relating to any
Award, subject to the limitations of Sections 6 and 7; (vii) determine whether,
to what extent and under what circumstances Awards may be exercised in cash,
Shares, other securities, other Awards or other property (but excluding
promissory notes), or canceled, forfeited or suspended; (viii) determine
whether, to what extent and under what circumstances amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or the Committee, subject to the requirements
of Section 409A; (ix) interpret and administer the Plan and any instrument or
agreement, including an Award Agreement, relating to the Plan; (x) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; (xi) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan; and (xii) adopt such
modifications, rules, procedures and sub-plans as may be necessary or desirable
to comply with provisions of the laws of non‑U.S. jurisdictions in which the
Company or an Affiliate may operate, including, without limitation, establishing
any special rules for Affiliates, Eligible Persons or Participants located in
any particular country, in order to meet the objectives of the Plan and to
ensure the viability of the intended benefits of Awards granted to Participants
located in such non‑United States jurisdictions.  Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award or Award
Agreement shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon any Participant, any
holder or beneficiary of any Award or Award Agreement, and any employee of the
Company or any Affiliate.

(b)Delegation.  

The Committee may delegate to one or more officers or Directors of the Company,
subject to such terms, conditions and limitations as the Committee may establish
in its sole discretion, the authority to grant Awards; provided, however, that
the Committee shall not delegate such authority (i) with regard to grants of
Awards to be made to officers of the Company or any Affiliate who are subject to
Section 16 of the Exchange Act or (ii) in such a manner as would cause the Plan
not to comply with applicable exchange rules or applicable law.

(c)Power and Authority of the Board.  

Notwithstanding anything to the contrary contained herein, the Board may, at any
time and from time to time, without any further action of the Committee,
exercise the powers and duties of the Committee under the Plan, unless the
exercise of such powers and duties by the Board would cause the Plan not to
comply with the requirements of Rule 16b‑3.

(d)Indemnification.  

To the full extent permitted by law, (i) no member of the Board, the Committee
or any person to whom the Committee delegates authority under the Plan shall be
liable for any action or determination taken or made in good faith with respect
to the Plan or any Award made under the Plan, and (ii) the members of the Board,
the Committee and each person to whom the Committee delegates authority under
the Plan shall be entitled to indemnification by the Company with regard to such
actions and

3

 

--------------------------------------------------------------------------------

Exhibit 10.1

determinations.  The provisions of this paragraph shall be in addition to such
other rights of indemnification as a member of the Board, the Committee or any
other person may have by virtue of such person’s position with the Company.

Section 4.Shares Available for Awards

(a)Shares Available.

 

(i)

Subject to adjustment as provided in Section 4(c) of the Plan, the aggregate
number of Shares that may be issued under all Awards under the Plan shall equal
1,000,000 Shares.

 

(ii)

On and after shareholder approval of this Plan, no awards shall be granted under
the Prior Plans, but all outstanding awards previously granted under the Prior
Plans shall remain outstanding and subject to the terms of the Prior Plans.

The aggregate number of Shares that may be issued under all Awards under the
Plan shall be reduced by Shares subject to Awards issued under the Plan in
accordance with the Share counting rules described in Section 4(b) below.  When
determining the Shares added to and subtracted from the aggregate reserve above,
the number of Shares added or subtracted shall be also determined in accordance
with the Share counting rules described in Section 4(b) below.

(b)Counting Shares.  

Except as set forth in this Section 4(b) below, if an Award entitles the holder
thereof to receive or purchase Shares, the number of Shares covered by such
Award or to which such Award relates shall be counted on the date of grant of
such Award against the aggregate number of Shares available for granting Awards
under the Plan.

 

(i)

Shares Added Back to Reserve.  Subject to the limitations in Section 4(b)(ii)
below, if any Shares covered by an Award or to which an Award relates are not
purchased or are forfeited or are reacquired by the Company, or if an Award
otherwise terminates or is cancelled without delivery of any Shares, then the
number of Shares counted against the aggregate number of Shares available under
the Plan with respect to such Award, to the extent of any such forfeiture,
reacquisition by the Company, termination or cancellation, shall again be
available for granting Awards under the Plan.

 

(ii)

Shares Not Added Back to Reserve.  Notwithstanding anything to the contrary in
Section 4(b)(i) above, the following Shares will not again become available for
issuance under the Plan: (A) any Shares which would have been issued upon any
exercise of an Option but for the fact that the exercise price was paid by a
“net exercise” pursuant to Section 6(a)(iii)(B) or any Shares tendered in
payment of the exercise price of an Option; (B) any Shares withheld by the
Company or Shares tendered to satisfy any tax withholding obligation with
respect to an Award; (C) Shares covered by a share‑settled Stock Appreciation
Right issued under the Plan that are not issued in connection with settlement in
Shares upon exercise; or (D) Shares that are repurchased by the Company using
Option exercise proceeds.

 

(iii)

Cash‑Only Awards.  Awards that do not entitle the holder thereof to receive or
purchase Shares shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

 

(iv)

Substitute Awards Relating to Acquired Entities.  Shares issued under Awards
granted in substitution for awards previously granted by an entity that is
acquired by or merged with the Company or an Affiliate shall not be counted
against the aggregate number of Shares available for Awards under the Plan.

4

 

--------------------------------------------------------------------------------

Exhibit 10.1

(c)Adjustments.  

In the event that any dividend (other than a regular cash dividend) or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, share split, reverse share split, reorganization,
merger, consolidation, split‑up, spin‑off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company or other similar
corporate transaction or event affects the Shares such that an adjustment is
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or other securities or other property) that
thereafter may be made the subject of Awards, (ii) the number and type of Shares
(or other securities or other property) subject to outstanding Awards, (iii) the
purchase price or exercise price with respect to any Award and (iv) the
limitations contained in Section 4(d)(i) below; provided, however, that the
number of Shares covered by any Award or to which such Award relates shall
always be a whole number.  Such adjustment shall be made by the Committee or the
Board, whose determination in that respect shall be final, binding and
conclusive.

(d)Award Limitations Under the Plan.

 

(i)

Annual Limitations for Award Granted to Eligible Persons Other Than Non-Employee
Directors.  No Eligible Person who is an employee, officer, consultant,
independent contractor or advisor may be granted any Award or Awards for more
than 150,000 Shares (subject to adjustment as provided for in Section 4(c) of
the Plan), in the aggregate in any calendar year.

 

(ii)

Annual Limitation for Awards Granted to Non‑Employee Directors.  No Director who
is not also an employee of the Company or an Affiliate may be granted any Award
or Awards denominated in Shares that exceed in the aggregate $250,000 (such
value computed as of the date of grant in accordance with applicable financial
accounting rules) in any calendar year.  The foregoing limit shall not apply to
any Award made pursuant to any election by the Director to receive an Award in
lieu of all or a portion of annual and committee retainers and annual meeting
fees.

Section 5.Eligibility

Any Eligible Person shall be eligible to be designated as a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full‑time or part‑time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

Section 6.Awards

(a)Options.  

The Committee is hereby authorized to grant Options to Eligible Persons with the
following terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:

5

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

(i)

Exercise Price.  The purchase price per Share purchasable under an Option shall
be determined by the Committee and shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant of such Option;
provided, however, that the Committee may designate a purchase price below Fair
Market Value on the date of grant if the Option is granted in substitution for
an option previously granted by an entity that is acquired by or merged with the
Company or an Affiliate.

 

(ii)

Option Term.  The term of each Option shall be fixed by the Committee at the
date of grant but shall not be longer than 10 years from the date of grant.

 

(iii)

Time and Method of Exercise.  The Committee shall determine the time or times at
which an Option may be exercised within the Option term, either in whole or in
part, and the method of exercise, except that any exercise price tendered shall
be in either cash, Shares having a Fair Market Value on the exercise date equal
to the applicable exercise price or a combination thereof, as determined by the
Committee.

 

(A)

Promissory Notes.  For avoidance of doubt, the Committee may not accept a
promissory note as consideration.

 

(B)

Net Exercises.  The terms of any Option may be written to permit the Option to
be exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if any, of the Fair Market Value of the Shares underlying the Option
being exercised, on the date of exercise, over the exercise price of the Option
for such Shares.

 

(iv)

Incentive Stock Options.  Notwithstanding anything in the Plan to the contrary,
the following additional provisions shall apply to the grant of options which
are intended to qualify as Incentive Stock Options:

 

(A)

The Committee will not grant Incentive Stock Options in which the aggregate Fair
Market Value (determined as of the time the Option is granted) of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any Participant during any calendar year (under this Plan and all other plans
of the Company and its Affiliates) shall exceed $100,000.

 

(B)

All Incentive Stock Options must be granted within ten years from the earlier of
the date on which this Plan was adopted by the Board or the date this Plan was
approved by the shareholders of the Company.

 

(C)

Unless sooner exercised, all Incentive Stock Options shall expire and no longer
be exercisable no later than ten (10) years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) shares possessing more than ten percent (10%) of the
total combined voting power of all classes of shares of the Company or of its
Affiliates, such Incentive Stock Option shall expire and no longer be
exercisable no later than five (5) years from the date of grant.

 

(D)

The purchase price per Share for an Incentive Stock Option shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share

6

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

on the date of grant of the Incentive Stock Option; provided, however, that, in
the case of the grant of an Incentive Stock Option to a Participant who, at the
time such Option is granted, owns (within the meaning of Section 422 of the
Code) shares possessing more than ten percent (10%) of the total combined voting
power of all classes of shares of the Company or of its Affiliates, the purchase
price per Share purchasable under an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of a Share on the
date of grant of the Incentive Stock Option.

 

(E)

Any Incentive Stock Option authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.

(b)Stock Appreciation Rights.  

The Committee is hereby authorized to grant Stock Appreciation Rights to
Eligible Persons subject to the terms of the Plan and any applicable Award
Agreement.  A Stock Appreciation Right granted under the Plan shall confer on
the holder thereof a right to receive upon exercise thereof the excess of
(i) the Fair Market Value of one Share on the date of exercise over (ii) the
grant price of the Stock Appreciation Right as specified by the Committee, which
price shall not be less than one hundred percent (100%) of the Fair Market Value
of one Share on the date of grant of the Stock Appreciation Right; provided,
however, that the Committee may designate a grant price below Fair Market Value
on the date of grant if the Stock Appreciation Right is granted in substitution
for a Stock Appreciation Right previously granted by an entity that is acquired
by or merged with the Company or an Affiliate.  Subject to the terms of the Plan
and any applicable Award Agreement, the grant price, term, methods of exercise,
dates of exercise, methods of settlement and any other terms and conditions of
any Stock Appreciation Right shall be as determined by the Committee (except
that the term of each Stock Appreciation Right shall be subject to the term
limitation in Section 6(a)(ii) applicable to Options).  The Committee may impose
such conditions or restrictions on the exercise of any Stock Appreciation Right
as it may deem appropriate.

(c)Restricted Stock and Restricted Stock Units.  

The Committee is hereby authorized to grant an Award of Restricted Stock and
Restricted Stock Units to Eligible Persons with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

 

(i)

Restrictions.  Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose when granting an Award
(including, without limitation, any limitation on the right to vote a Share of
Restricted Stock or the right to receive any dividend or other right or property
with respect thereto), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise as the Committee may
deem appropriate.  (Notwithstanding the foregoing, rights to dividend or
Dividend Equivalent payments shall be subject to the limitations described in
Section 6(d)).  For purposes of clarity and without limiting the Committee’s
general authority under Section 3(a), vesting of such Awards may, at the
Committee’s discretion, be conditioned upon the Participant’s completion of a
specified period of service with the Company or an Affiliate, or upon the
achievement of one or more performance goals established by the Committee, or
upon any combination of service‑based and performance‑based conditions (subject
to the minimum requirements in Section 6).

 

(ii)

Issuance and Delivery of Shares.  Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such

7

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

manner as the Committee may deem appropriate, including book‑entry registration
or held in nominee name by the transfer agent or brokerage service selected by
the Company to provide such services for the Plan.  Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
(including by updating the book‑entry registration) to the Participant promptly
after the applicable restrictions lapse or are waived.  In the case of
Restricted Stock Units, no Shares shall be issued at the time such Awards are
granted.  Upon the lapse or waiver of restrictions and the restricted period
relating to Restricted Stock Units evidencing the right to receive Shares, such
Shares shall be issued and delivered to the holder of the Restricted Stock
Units.

(d)Dividends and Dividend Equivalents.  

The Committee is hereby authorized to grant Dividend Equivalents to Eligible
Persons under which the Participant shall be entitled to receive payments (in
cash, Shares, other securities, other Awards or other property as determined in
the discretion of the Committee) equivalent to the amount of cash dividends paid
by the Company to holders of Shares with respect to a number of Shares
determined by the Committee.  Subject to the terms of the Plan and any
applicable Award Agreement, such Dividend Equivalents may have such terms and
conditions as the Committee shall determine.  Notwithstanding the foregoing,
(i) the Committee may not grant Dividend Equivalents to Eligible Persons in
connection with grants of Options, Stock Appreciation Rights or other Awards the
value of which is based solely on an increase in the value of the Shares after
the grant of such Award, and (ii) with respect to any other Award, dividend and
Dividend Equivalent amounts with respect to any Share underlying an Award may be
accrued but not paid to a Participant until all conditions or restrictions
relating to such Share have been satisfied, waived or lapsed.

(e)Other Share‑Based Awards.  

The Committee is hereby authorized to grant to Eligible Persons such other
Awards that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares), as are deemed by the Committee
to be consistent with the purpose of the Plan.  The Committee shall determine
the terms and conditions of such Awards, subject to the terms of the Plan and
any applicable Award Agreement.  No Award issued under this Section 6(e) shall
contain a purchase right or an option‑like exercise feature.

(f)General.

 

(i)

Consideration for Awards.  Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.

 

(ii)

Awards May Be Granted Separately or Together.  Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate.  Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

 

(iii)

Forms of Payment Under Awards.  Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof), and may be made in a single payment

8

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee.

 

(iv)

Limits on Transfer of Awards.  No Award (other than fully vested and
unrestricted Shares issued pursuant to any Award) and no right under any such
Award shall be transferable by a Participant other than by will or by the laws
of descent and distribution, and no Award (other than fully vested and
unrestricted Shares issued pursuant to any Award) or right under any such Award
may be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.  Notwithstanding the
foregoing, the Committee may permit the transfer of an Award to family members
if such transfer is for no value and in accordance with the rules of
Form S‑8.  The Committee may also establish procedures as it deems appropriate
for a Participant to designate a person or persons, as beneficiary or
beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death.

 

(v)

Restrictions; Securities Exchange Listing.  All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions.  The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

 

(vi)

Prohibition on Option and Stock Appreciation Right Repricing.  Except as
provided in Section 4(c) hereof, the Committee may not, without prior approval
of the Company’s shareholders, seek to effect any re‑pricing of any previously
granted, “underwater” Option or Stock Appreciation Right by:  (i) amending or
modifying the terms of the Option or Stock Appreciation Right to lower the
exercise price; (ii) canceling the underwater Option or Stock Appreciation Right
and granting either (A) replacement Options or Stock Appreciation Rights having
a lower exercise price; or (B) Restricted Stock, Restricted Stock Units or Other
Share‑Based Award in exchange; or (iii) cancelling or repurchasing the
underwater Option or Stock Appreciation Right for cash or other securities.  An
Option or Stock Appreciation Right will be deemed to be “underwater” at any time
when the Fair Market Value of the Shares covered by such Option or Stock
Appreciation Right is less than the exercise price.

 

(vii)

Minimum Vesting.  Except as provided below, no Award shall be granted with terms
providing for any right of exercise or lapse of any vesting obligations earlier
than a date that is at least one year following the date of grant (or, in the
case of vesting based upon performance based objectives, exercise and vesting
restrictions cannot lapse earlier than the one year anniversary measured from
the commencement of the period over which performance is
evaluated).  Notwithstanding the foregoing, the following Awards that do not
comply with the one year minimum exercise and vesting requirements set forth
above may be issued:

 

(A)

substitute Awards granted in connection with awards that are assumed, converted
or substituted pursuant to a merger, acquisition or similar transaction entered
into by the Company or any of its subsidiaries;

9

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

(B)

shares delivered in lieu of fully vested cash Awards or any cash incentive
compensation earned by a Participant, provided that the performance period for
such incentive compensation was at least one fiscal year; and

 

(C)

any additional Awards the Committee may grant, up to a maximum of five percent
(5%) of the aggregate number of Shares available for issuance under this
Plan.  For purposes of counting Shares against the five percent (5%) limitation,
the Share counting rules under Section 4 of the Plan apply.

Nothing in this Section 6 shall limit the authority of the Committee to provide
for the acceleration of the exercisability of any Award or the lapse of any
restrictions relating to any Award except where expressly limited in
Section 6(f)(vii).

 

(viii)

Limits on Acceleration or Waiver of Restrictions Upon Change in Control.  No
Award Agreement shall contain a definition of change in control that has the
effect of accelerating the exercisability of any Award or the lapse of
restrictions relating to any Award upon only the announcement or shareholder
approval of (rather than consummation of) any reorganization, merger or
consolidation of, or sale or other disposition of all or substantially all of
the assets of, the Company.

 

(ix)

Section 409A Provisions.  Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a change in control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such change in control event, disability or
separation from service meet the definition of a change in control event,
disability, or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable proposed or final regulations,
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A by reason of the short‑term deferral
exemption or otherwise.  Any payment or distribution that otherwise would be
made to a Participant who is a Specified Employee (as determined by the
Committee in good faith) on account of separation from service may not be made
before the date which is six months after the date of the Specified Employee’s
separation from service (or if earlier, upon the Specified Employee’s death)
unless the payment or distribution is exempt from the application of
Section 409A by reason of the short‑term deferral exemption or otherwise.

Section 7.Amendment and Termination; Corrections

(a)Amendments to the Plan and Awards.  

The Board may from time to time amend, suspend or terminate this Plan, and the
Committee may amend the terms of any previously granted Award, provided that no
amendment to the terms of any previously granted Award may (except as expressly
provided in the Plan) materially and adversely alter or impair the terms or
conditions of the Award previously granted to a Participant under this Plan
without the written consent of the Participant or holder thereof.  Any amendment
to this Plan, or to the terms of any Award previously granted, is subject to
compliance with all applicable laws, rules, regulations and policies of any
applicable governmental entity or securities exchange, including receipt of any
required approval from the governmental entity or share exchange.  For greater
certainty and without limiting the foregoing, the Board may amend, suspend,
terminate or discontinue the Plan, and the Committee may

10

 

--------------------------------------------------------------------------------

Exhibit 10.1

amend or alter any previously granted Award, as applicable, without obtaining
the approval of shareholders of the Company in order to:

 

(i)

amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;

 

(ii)

subject to the limitations in Section 6, amend any terms relating to the
granting or exercise of Awards, including but not limited to terms relating to
the amount and payment of the exercise price, or the vesting, expiry, assignment
or adjustment of Awards, or otherwise waive any conditions of or rights of the
Company under any outstanding Award, prospectively or retroactively;

 

(iii)

make changes that are necessary or desirable to comply with applicable laws,
rules, regulations and policies of any applicable governmental entity or share
exchange (including amendments to Awards necessary or desirable to maximize any
available tax deduction or to avoid any adverse tax results, and no action taken
to comply with such laws, rules, regulations and policies shall be deemed to
impair or otherwise adversely alter or impair the rights of any holder of an
Award or beneficiary thereof); or

 

(iv)

amend any terms relating to the administration of the Plan, including the terms
of any administrative guidelines or other rules related to the Plan.

For greater certainty and except as provided in Section 4(c), prior approval of
the shareholders of the Company shall be required for any amendment to the Plan
or an Award that would:

 

(I)

require shareholder approval under the rules or regulations of the Securities
and Exchange Commission, the NASDAQ Capital Market or any other securities
exchange that are applicable to the Company;

 

(II)

increase the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

 

(III)

permit repricing of Options or Stock Appreciation Rights, which is currently
prohibited by Section 6 of the Plan;

 

(IV)

permit the award of Options or Stock Appreciation Rights at a price less than
one hundred percent (100%) of the Fair Market Value of a Share on the date of
grant of such Option or Stock Appreciation Right, contrary to the provisions of
Section 6(a)(i) and Section 6(b) of the Plan;

 

(V)

increase the maximum term permitted for Options and Stock Appreciation Rights as
specified in Section 6(a) and Section 6(b); or

 

(VI)

increase the number of shares subject to the annual limitations contained in
Section 4(d) of the Plan.

(b)Corporate Transactions.  

In the event of any reorganization, merger, consolidation, split‑up, spin‑off,
combination, plan of arrangement, take‑over bid or tender offer, repurchase or
exchange of Shares or other securities of the Company or any other similar
corporate transaction or event involving the Company (or the Company shall enter
into a written agreement to undergo such a transaction or event), the Committee
or the Board may, in its sole discretion but subject to the limitations in
Section 6 (e.g., limitations on re‑pricing and waiver of vesting restrictions),
provide for any of the following to be effective upon the consummation of

11

 

--------------------------------------------------------------------------------

Exhibit 10.1

the event (or effective immediately prior to the consummation of the event,
provided that the consummation of the event subsequently occurs), and no action
taken under this Section 7(b) shall be deemed to impair or otherwise adversely
alter or impair the rights of any holder of an Award or beneficiary thereof:

 

(i)

either (A) termination of any Award, whether or not vested, in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of the Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 7(b)(i)(A), the
Committee or the Board determines in good faith that no amount would have been
attained upon the exercise of the Award or realization of the Participant’s
rights, then the Award may be terminated by the Company without any payment) or
(B) the replacement of the Award with other rights or property selected by the
Committee or the Board, in its sole discretion;

 

(ii)

that the Award be assumed by the successor or survivor corporation, or a parent
or subsidiary thereof, or shall be substituted for by similar options, rights or
awards covering the shares of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;

 

(iii)

that the Award shall be exercisable or payable or fully vested with respect to
all Shares covered thereby, notwithstanding anything to the contrary in the
applicable Award Agreement; or

 

(iv)

unless otherwise provided for in the applicable Award Agreement, that the Award
cannot vest, be exercised or become payable after a date certain in the future,
which may be the effective date of the event.

(c)Correction of Defects, Omissions and Inconsistencies.  

The Committee may, without prior approval of the shareholders of the Company or
any Participant, correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.

Section 8.Income Tax Withholding

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  Without limiting the foregoing, for avoidance of doubt, the
Committee, in its discretion and subject to such additional terms and conditions
as it may adopt, may permit the Participant to satisfy such tax obligation by
(a) electing to have the Company withhold a portion of the Shares otherwise to
be delivered upon exercise or receipt of (or the lapse of restrictions relating
to) such Award with a Fair Market Value equal to the amount of such taxes
(subject to any limitations required by ASC Topic 718 to avoid adverse
accounting treatment); (b) delivering to the Company Shares other than Shares
issuable upon exercise or receipt of (or the lapse of restrictions relating to)
such Award with a Fair Market Value equal to the amount of such taxes or (c) by
any other means set forth in the applicable Award Agreement.

Section 9.General Provisions

(a)No Rights to Awards.  

12

 

--------------------------------------------------------------------------------

Exhibit 10.1

No Eligible Person, Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Eligible Persons, Participants or holders or beneficiaries of
Awards under the Plan.  The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.

(b)Award Agreements.  

No Participant shall have rights under an Award granted to such Participant
unless and until an Award Agreement shall have been signed by the Participant
(if requested by the Company), or until such Award Agreement is delivered and
accepted through an electronic medium in accordance with procedures established
by the Company.  An Award Agreement need not be signed by a representative of
the Company unless required by the Committee.  Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.

(c)Plan Provisions Control.  

In the event that any provision of an Award Agreement conflicts with or is
inconsistent in any respect with the terms of the Plan as set forth herein or
subsequently amended, the terms of the Plan shall control.

(d)No Rights of Shareholders.  

Except with respect to Shares issued under Awards (and subject to such
conditions as the Committee may impose on such Awards), neither a Participant
nor the Participant’s legal representative shall be, or have any of the rights
and privileges of, a shareholder of the Company with respect to any Shares
issuable upon the exercise or payment of any Award, in whole or in part, unless
and until such Shares have been issued.

(e)No Limit on Other Compensation Arrangements.  

Nothing contained in the Plan shall prevent the Company or any Affiliate from
adopting or continuing in effect other or additional compensation plans or
arrangements, and such plans or arrangements may be either generally applicable
or applicable only in specific cases.

(f)No Right to Employment or Directorship.  

The grant of an Award shall not be construed as giving a Participant the right
to be retained as an employee of the Company or any Affiliate, or the right to
be retained as a Director, nor will it affect in any way the right of the
Company or an Affiliate to terminate a Participant’s employment at any time,
with or without cause, or remove a Director in accordance with applicable
law.  In addition, the Company or an Affiliate may at any time dismiss a
Participant from employment, or remove a Director who is a Participant, free
from any liability or any claim under the Plan or any Award, unless otherwise
expressly provided in the Plan or in any Award Agreement.  Nothing in this Plan
shall confer on any person any legal or equitable right against the Company or
any Affiliate, directly or indirectly, or give rise to any cause of action at
law or in equity against the Company or an Affiliate.  Under no circumstances
shall any person ceasing to be an employee or Director of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Plan which such employee or Director might otherwise have enjoyed but
for termination of employment or directorship, whether such compensation is
claimed by way of damages for wrongful or unfair dismissal, breach of contract
or otherwise.  By participating in the Plan, each Participant shall be deemed to
have accepted all the conditions of the Plan and the terms and conditions of any
rules and regulations adopted by the Committee and shall be fully bound thereby.

13

 

--------------------------------------------------------------------------------

Exhibit 10.1

(g)Governing Law.  

The internal law, and not the law of conflicts, of the State of Utah shall
govern all questions concerning the validity, construction and effect of the
Plan or any Award, and any rules and regulations relating to the Plan or any
Award.

(h)Severability.  

If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction or Award, and
the remainder of the Plan or any such Award shall remain in full force and
effect.

(i)No Trust or Fund Created.  

Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Participant or any other person.  To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
general creditor of the Company or any Affiliate.

(j)Other Benefits.  

No compensation or benefit awarded to or realized by any Participant under the
Plan shall be included for the purpose of computing such Participant’s
compensation or benefits under any pension, retirement, savings, profit sharing,
group insurance, disability, severance, termination pay, welfare or other
benefit plan of the Company, unless required by law or otherwise provided by
such other plan.

(k)No Fractional Shares.  

No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, and the Committee shall determine whether cash shall be paid in lieu of
any fractional Share or whether such fractional Share or any rights thereto
shall be canceled, terminated or otherwise eliminated.

(l)Headings.  

Headings are given to the sections and subsections of the Plan solely as a
convenience to facilitate reference.  Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.

Section 10.Clawback or Recoupment

All Awards under this Plan shall be subject to forfeiture or other penalties
pursuant to any Company clawback policy, as may be adopted or amended from time
to time, and such forfeiture and/or penalty conditions or provisions as
determined by the Committee.

Section 11.Effective Date of the Plan

The Plan was adopted by the Board on January 28, 2020.  The Plan shall be
subject to approval by the shareholders of the Company at the annual meeting of
shareholders of the Company to be held on May 27, 2020, and the Plan shall be
effective as of the date of such shareholder approval.  On and after shareholder
approval of the Plan, no awards shall be granted under the Prior Plans, but all
outstanding

14

 

--------------------------------------------------------------------------------

Exhibit 10.1

awards previously granted under the Prior Plans shall remain outstanding and
subject to the terms of the Prior Plans.

Section 12.Term of the Plan

No Award shall be granted under the Plan, and the Plan shall terminate, on
January 28, 2030 or any earlier date of discontinuation or termination
established pursuant to Section 7(a) of the Plan.  Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award theretofore
granted may extend beyond such dates, and the authority of the Committee
provided for hereunder with respect to the Plan and any Awards, and the
authority of the Board to amend the Plan, shall extend beyond the termination of
the Plan.

 

 

15

 